
	
		II
		109th CONGRESS
		2d Session
		S. 3726
		IN THE SENATE OF THE UNITED STATES
		
			July 25, 2006
			Mr. Santorum introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Railroad Retirement Act of 1974 to provide
		  for continued payment of railroad retirement annuities by the Department of the
		  Treasury, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Railroad Retirement Technical
			 Improvement Act of 2006.
		2.Disbursement
			 agentSection 7(b)(4)(A) of
			 the Railroad Retirement Act of 1974 (45 U.S.C. 231f(b)(4)(A)) is amended to
			 read as follows:
			
				(A)The Secretary of the Treasury shall
				serve as the disbursing agent for benefits payable under this Act, under such
				rules and regulations as the Secretary, in the Secretary’s discretion, may
				prescribe.
				.
				
		
